Citation Nr: 1823026	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  05-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weight gain to include as secondary to thrombotic thrombocytopenic purpura (TTP).  

2.  Entitlement to service connection for swelling of the feet and hands to include as secondary to TTP.  

3.  Entitlement to service connection for hives to include as secondary to TTP.  

4.  Entitlement to service connection for hair loss to include as secondary to TTP. 

5.  Entitlement to service connection for shortness of breath to include as secondary to TTP and anemia.  

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as secondary to TTP and anemia.  

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to TTP and anemia.  

8.  Entitlement to a rating higher than 30 percent for TTP.  

(The issues of service connection for rheumatoid arthritis, connective tissue disorder, and vertigo, and an increased rating for migraine headaches have been certified to the Board but are pending a requested hearing before the Board and will be addressed in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1993, with a prior period of active duty for training from March 22, 1984, to August 9, 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2004, August 2007, and January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's file.  The VLJ who conducted that hearing is no longer at the Board.  The Veteran declined another hearing in August 2017 correspondence. 

The Board remanded these claims in July 2011 and September 2013 for further development. 

The Veteran states that a December 1993 rating decision used the wrong rating criteria to evaluate her TTP.  See July 2015 VA Forms 21-4138.  This issue has not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for hives and peripheral neuropathy of the upper extremities, and a rating higher than 30 percent for TTP, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Weight gain is not a disability for which service connection may be established.

2.  The probative evidence of record shows that the Veteran has swelling of the hands and feet caused by long term medication used to treat her TTP.

3.  The Veteran does not have current hair loss or a disability characterized by hair loss.

4.  The Veteran's shortness of breath is a symptom of anemia that is already contemplated by the rating assigned that disability; it is not a manifestation of a separate condition. 

5.  The Veteran is not currently diagnosed with peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  Service connection for weight gain cannot be awarded as a matter of law.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017); VAOPGCPREC 1-2017.

2.  The criteria for establishing service connection for swelling of the hands and feet have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for establishing service connection for hair loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

4.  The criteria for establishing service connection for shortness of breath as a discrete disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for establishing service connection for peripheral neuropathy of the lower extremities have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


II. Analysis

The Veteran claims service connection for the conditions discussed below as secondary to service-connected TTP or anemia, including their treatment with steroid medication.  An October 2007 letter by a private physician, S.M., M.D., states, in relevant part, that the Veteran's swelling, neuropathy, and hair loss are complications of TTP and long-term steroid therapy to treat it.  Each disability will be separately discussed below.


A. Weight Gain

Weight gain is not a disability for which service connection may be established.  See VAOPGCPREC 1-2017.  Since the Board's September 2013 remand, VA's General Counsel issued a precedential decision holding that obesity in and of itself is not a disability for VA compensation purposes.  Id.  It follows that the Veteran's weight gain may not be service-connected as a matter of law.  The Board notes that this does not preclude service connection for a disability caused by obesity, if the obesity in turn is shown to be caused by service-connected disability.  Id. (holding that obesity may qualify as an "intermediate step" between a service-connected disability and a current disability for purposes of establishing secondary service connection).  However, that issue is not before the Board at this time.  

Accordingly, service connection for weight gain is denied.  See id.; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Because the claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


B. Swelling of Hands and Feet

Service connection for swelling of the hands and feet is established.  Treatment records show occasional complaints of swelling in the hands and feet.  

The Veteran underwent a VA examination in August 2014.  The examiner noted swelling of the hands and feet, as well as the face, on examination.  The examiner opined that it is at least as likely as not that the edema is caused by the Veteran's long-term steroid use, explaining that it is a common adverse effect of steroid use.  

The October 2007 letter by Dr. S.M. also concludes that her swelling is due to her steroid therapy to treat service-connected TTP.  

Resolving reasonable doubt in the Veteran's favor, service connection for swelling of the hands and feet, secondary to TTP, is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


C. Hair Loss

The Veteran has stated that she has had hair loss in the past and that it is worse during periods of aggravation due to her service connected TTP.  See, e.g., July 2007 VA Examination Report.  For example, she has stated that when she has to increase the dosage of Prednisone (a medication used to treat TTP), she feels she has hair loss.  Id.  She stated that this occurred on two occasions when she had an increase in symptoms.  Id.  According to the August 2014 VA examination report, the Veteran related that in the past she had noticed more hair loss in the shower and on her brushes during exacerbations of TTP, but had no balding.  

Treatment records show no complaint of hair loss or any diagnosis or treatment for a disability manifested by hair loss.

After review of the lay and medical evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current disability manifested by hair loss.  In the August 2014 VA examination report, the examiner opined that it is less likely as not that the Veteran has a condition of hair loss secondary to TTP, anemia or treatment with long-term steroid use, explaining that the Veteran denied any history of significant hair loss to cause any balding.  

The Veteran's statements are both competent and credible with regard to noticing large amounts of hair in the shower and on her brush at times.  However, the preponderance of the evidence weighs against a current disability.  She has not been diagnosed with alopecia areata.  Cf. 38 C.F.R. § 4.118, Diagnostic Code 7831 (rating criteria for alopecia areata considers the extent and location of hair loss).  The fact that she noticed more hair coming off her brush or in the shower does not show that she had a clinical condition, and she has not been diagnosed with such.  The October 2007 letter from Dr. S.M. states that her hair loss was caused by TTP or medications to treat it, but does not suggest that Dr. S.M. found clinically significant loss of hair on examination.  Moreover, no explanation or discussion was provided.  Thus, this letter does not support a finding that the Veteran has a disability manifested by hair loss such as, or akin to, alopecia areata, and is outweighed by the VA examination findings.  The VA examiner's opinion also outweighs the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence weighs against a current disability manifested by hair loss during the pendency of this claim.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for hair loss is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


D. Shortness of Breath 

The Veteran's shortness of breath is a symptom that has been attributed to her service-connected anemia.  The August 2014 VA examiner stated that shortness of breath is a common symptom associated with anemia, and does not represent a separate diagnosis.  The Veteran's anemia has been assigned a 30 percent rating, the criteria for which include shortness of breath.  38 C.F.R. § 4.118, Diagnostic Code 7700 (2017).  Thus, as the Veteran's shortness of breath is not a manifestation of a separate condition, but is already contemplated by the 30 percent rating assigned her anemia, service connection for shortness of breath as a discrete disability is denied.  

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 



E. Peripheral Neuropathy of the Lower Extremities

The preponderance of the evidence shows that the Veteran does not have peripheral neuropathy of the lower extremities.  

In an October 2008 VA examination report, the examiner found clinical signs of a very mild, predominantly sensory peripheral neuropathy affecting sciatic and sural nerves in both lower extremities based on the Veteran's subjective report, including a mild decrease in primary sensation in a stocking pattern for both lower extremities.  However, the examiner noted that a nerve conduction test was needed to establish the distribution of the complaint.  A VA nerve conduction study was performed in November 2008.  In a November 2008 addendum to the VA examination report, the same examiner stated that based on review of that test, the Veteran had a bilateral ulnar neuropathy confined to the elbows, but no other abnormality in all four extremities.  

In the December 2011 VA examination report, the examiner found that the Veteran's plantar fasciitis was the cause of her numbness and tingling in the feet, rather than a nerve condition.  The examiner concluded that the Veteran did not have peripheral neuropathy of the lower extremities.  The examiner also noted that the plantar fasciitis was not in any way related to the TTP, anemia, or treatment for those conditions.  

In the August 2014 VA examination report, the examiner indicated that neurological examination of the lower extremities was normal, and also cited the November 2008 EMG study, which was also normal for the lower extremities.  The examiner diagnosed ulnar neuropathy, but not neuropathy of the lower extremities.  

The preponderance of the evidence shows that the Veteran does not have peripheral neuropathy of the lower extremities.  Although the October 2008 VA examiner initially found evidence of "sensory" neuropathy of the lower extremities, the examiner revised this finding in the November 2008 addendum based on the nerve conduction test, which only showed neuropathy of the upper extremities confined to the elbows, and was otherwise normal respecting the other extremities.  The findings in the December 2011 and August 2014 VA examination reports confirm that the Veteran does not have peripheral neuropathy of the lower extremities.  

The VA examination findings, rendered by objective medical professionals based on examination of the Veteran, including diagnostic testing, carry more weight than the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

The October 2007 letter from Dr. S.M. generally states that the Veteran had neuropathy due to TTP, but does not specify that she had neuropathy of the lower extremities or account for the normal examinations.  Thus, it is not probative on this issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The evidence does not otherwise show a diagnosis of neuropathy of the lower extremities. 

Because the Veteran does not have a current disability manifested by peripheral neuropathy of the lower extremities, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In sum, service connection for peripheral neuropathy of the lower extremities must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for weight gain to include as secondary to TTP is denied.

Service connection for swelling of the feet and hands to include as secondary to TTP is granted.

Service connection for hair loss as secondary to TTP is denied.

Service connection for shortness of breath as a discrete disability is denied (it is already contemplated in the rating assigned anemia).

Service connection for peripheral neuropathy of the lower extremities as secondary to TTP and anemia is denied.


REMAND

The service connection claims for hives and peripheral neuropathy of the upper extremities, as well as the evaluation of TTP, must be remanded for further development, as specified below.

VA medical opinions are required to address whether the Veteran's hives or upper extremity peripheral neuropathy were aggravated by TTP, anemia, or medications for these conditions, even if there is no causal relationship.  See 38 C.F.R. § 3.310(b) (2017).  The August 2014 VA examiner concluded that the Veteran's hives and upper extremity peripheral neuropathy were "not due to or the result of" the Veteran's TTP, anemia, or medications used to treat these conditions.  While these opinions are adequate regarding causation, they do not address the issue of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that an examiner's findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  The Board's September 2013 remand directives instructed the examiner to address aggravation. 

With regard to the evaluation of TTP, the Board's September 2013 remand directives instructed the examiner to state whether the Veteran's platelet count could be determined without considering the effects of medication.  The August 2014 VA examination report does not address this issue.  Accordingly, an addendum is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion as to whether it is at least as likely as not (50 % probability or more) that the Veteran's hives were aggravated (worsened beyond a medically established baseline) by TTP, anemia, or steroid medications.  A complete explanation must be provided in support of the conclusion reached. 

2.  Obtain a VA medical opinion as to whether it is at least as likely as not (50 % probability or more) that the Veteran's neuropathy of the bilateral upper extremities was aggravated (worsened beyond a medically established baseline) by TTP, anemia, or steroid medications.  A complete explanation must be provided in support of the conclusion reached.

3.  Obtain a VA medical opinion as to whether the Veteran's platelet count would be under 70,000 if she were not on medication in light of her medical history.  

If the examiner is unable to render an opinion on this issue without resort to speculation, a complete explanation must be provided, including whether referral of the issue to a medical professional with different expertise (such as a hematologist) might be warranted. 

4.  Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


